Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to August 17, 2016.  Please inform the examiner of any related cases; pending, allowed, or abandoned.  The amendment received 7/7/22 has been entered and claims 1, 3-4, 6-12, 17, 19-24 are considered here.  The Terminal Disclaimer has been accepted and the rejection under double patenting accordingly is hereby withdrawn.  And in view of the amendments to the claims and arguments presented, the rejection of record under 35 USC 112(b) is hereby withdrawn.
A reading of the specification does not reveal a clear point of novelty.  In paragraph 81, the method of preparing the exosomes is discussed as simple and by being autologous, is compatible and safe.  However, these features have not been clearly claimed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8, 9, 11, 17, 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinecke.
Reinecke (2009/0047242) entitled "Conditioned Blood Composition and Method for Its Production" teaches a composition derived from whole blood.  In paragraphs 4-5, the composition is obtained from venous human whole blood for treating inflammatory disorders and autoimmune diseases.  In paragraph 10 irritations of the nervous system can be treated.  In paragraph 14 the blood is incubated from 10 – 40 degrees C. but no time is specified.  In paragraph 21 the composition contains microvesicles or exosomes.  In paragraph 22 the cellular constituents are removed to produce a cell free composition.  In paragraphs 30-33 the container for incubating is described and may be made of various plastics including polystyrene, polyethylene, and polypropylene and may contain glass spheres or other particles, fibers, or granules.  In paragraphs 41-43 the blood is removed in the form of whole blood from a human or animal and administered back to the donor as an autologous treatment.  The subject may be a horse, human or sportsperson.  In paragraph 51 the composition may be used as an anti-aging agent to treat physical manifestations associated with age including skin, hair, and nails.  In paragraph 78 the incubation time was shortened from 24 hours to 6 to 9 hours.  See the claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-12, 17, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reinecke.
See the teachings of Reinecke above.
The claims differ from Reinecke in that they specify the preparation is in a dry form (claim 7), and the age of the subject is at least 48 years old (claim 12).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the composition in a dry form because dry compositions may have greater storage stability, not require preservatives, and other advantages over liquid preparations.  Regarding the age of the subject, no criticality is seen in any particular age to treat ageing as different people age differently and different body parts may require treating ageing in a different fashion.
	
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive.
Applicants response argues that Reinecke does not provide any showing to treat age related manifestations, whereas the present application experimentally demonstrates the effects of the claimed compositions on parameters that are associated with aging.  Further, Reinecke is directed to non-therapeutic cosmetic effects and not to treating aging which is a disease.
It is the examiner's position that Reinecke teaches the same composition as presently claimed administered to the same types of subjects as an anti-aging agent to treat physical manifestations associated with age.  The present claims are directed to a method of treating aging with the same composition taught by Reinecke.  As far as precisely what disorders are associated with aging in general and more specifically are treated with the claimed invention, until proper human trials are performed that will be difficult to determine.  Many disorders are in some fashion associated with aging in some circumstances and not in others.  And some people age in different ways than others.  And there are a plethora of mechanisms of aging.  So it would seem unlikely that a single mode of treating would successfully treat all manifestations of aging.  Regarding the definition of disease, it would appear that disease is a broader term than aging and the present claims are directed to aging, not to disease.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-12, 17, 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims focus on the many aspects the composition treats features of ageing.  It is understood that exosomes of various types and sources have been used to treat maladies associated with ageing.  But many of those presently claimed are not likely to be successfully treated with exosomes in general and no evidence is supplied that they would be treated by exosomes made by the claimed method.  Such maladies that are specified in the claims that are notoriously difficult to treat include impaired cell division, DNA damage, dystonia, neurodegeneration, Alzheimer's disease, Parkinson's disease, ALS, liver failure, retinal degeneration, all hearing and vision deficits, melanoma, and hair greying.  Extraordinary claims require extraordinary evidence.

Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive.
Applicants response argues that the specification provides working examples and experimental evidence for the effects of the presently claimed compositions on age related parameters.
It is the examiner's position that the examples and evidence provided is not consonant with what is claimed.  Some of the disorders listed in claim 8 are notoriously difficult to treat, such as amyotrophic lateral sclerosis, Alzheimer's disease, retinal degeneration, type 2 diabetes, and others.  It is not seen that the claimed method would be useful to treat the claimed afflictions in view of the limited teachings in the specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655